  Case 19-23045-JAD          Doc 12-1     Filed 10/04/19 Entered 10/04/19 19:32:43             Desc
                                        Exhibit Page 1 of 1
                 IN THE UNITED STATES BANKRUPTCY COURT
       FOR THE WESTERN DISTRICT OF PENNSYLVANIA (PITTSBURGH)
IN RE:                                       :
LAYTH F. ABDELQADER                          : BK. No. 19-23045-JAD
                        Debtor               :
                                             : Chapter No. 7
LAKEVIEW LOAN SERVICING, LLC                 :
                        Movant               :
                  v.                         : Hearing Date: 11/05/2019
LAYTH F. ABDELQADER                          :
                  and                        : Hearing Time: 10:00 AM
 JEFFREY J. SIKIRICA (TRUSTEE)               :
                        Respondents          : Objection Date: 10/24/2019
                                             :

                  ORDER MODIFYING SECTION 362 AUTOMATIC STAY

     AND NOW, this        day of                         , 2019, upon Motion of LAKEVIEW LOAN
SERVICING, LLC (Movant), it is:

       ORDERED AND DECREED: that Movant shall be permitted to reasonably communicate
with Debtor and Debtor's counsel to the extent necessary to comply with applicable no-nbankruptcy
law; and it is further;

         ORDERED AND DECREED THAT: The Automatic Stay of all proceedings, as provided
under 11 U.S.C. §362 of the Bankruptcy Code is modified with respect to premises, 1011
STOCKTON RDG, CRANBERRY TOWNSHIP, PA 16066, as more fully set forth in the legal
description attached to said mortgage, as to allow the Movant, its successors or assignees, to foreclose
on its mortgage or take any legal or consensual action for enforcement of its right to possession of, or
title to, said premises (such actions include but are not limited to the signing of a deed in lieu of
foreclosure or entering into a loan modification agreement) and to allow the purchaser of said
premises at Sheriff's Sale (or purchaser's assignee) to take any legal or consensual action for
enforcement of its right to possession of, or title to, said premises.



                                           ___________________________________
                                           JEFFERY A. DELLER, BANKRUPTCY JUDGE
